Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original pggpub [0049].
The previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.

Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:  the term “obtainable” is recommended to be “obtained”.  Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 103
Claim(s) 1-8 and 19-28 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Monsheimer et al. (US 20060134419) in view of Dupont et al. (GB 1250225 listed on IDS and ISR).
As to claims 1-8 and 19-28, Monsheimer (abs., examples, claims, 2, 5, 7-8, 12-16, 21, 38, 41, 72,  ) discloses a 3D shaped article produced by layer-by-layer process using a PAEK particles having BET surface area of 1-60 m2/g (overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05)  and exemplary d90 of 113.8 m.  The PAEK may have the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The PAEK particles is produced by milling process with solvent and salt extraction and further contains 0.01-10% of flow agent (fumed silica).
Monsheimer is/are silent on the claimed PAEK of formulae P, M, P’, and M’.
In the same area of endeavor of producing PAEK shaped articles, Dupont (abs., examples, claims, 1:20-30, 3:10-35, 4:50-95, tables) discloses a PAEK (corresponding to the claimed molar ratio of 1:1) that meets the claimed one:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .  The PAEK shows outstanding chemical and solvent resistance, thermal stability, electrical and dielectric properties, etc.  The ratio p:m phenylene can be 7/3=2.33:1  
In alternative, as to the claimed ratio of instant claims 1, 4, and 19-23, the resultant copolymers are isomers of the claimed ones. Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    
Therefore, as to claims 1-8 and 19-28, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Monsheimer and replaced the PAEK with the one in view of Dupont, because the resultant 3D shaped articles would yield the improved solvent resistance, thermal stability, electrical and dielectric properties, etc.
The references are silent on the claimed properties, such as TGA, Tm, Tg, bulk density, and the BET and d90 measured by the claimed method.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components comprising PEAK particles having the claimed particle d90 size and surface area and fumed silica (the same one used by this application according to instant specification) with the claimed loading.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant's argument of unexpected results (14:1-5) of degradation temperature (Td) is unpersuasive and insufficient.  Evidence of unexpected results must be factually supported by an appropriate affidavit of declaration. See MPEP § 716.01(c). Unexpected results must, in actuality, be unexpected.   Unexpected results must be compared with the closest art, in this particular case, DuPont.   Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C  in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range. 
Therefore, as to claims 1-8 and 19-28, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Monsheimer and replaced the PAEK with the one in view of Dupont, because the resultant 3D shaped articles would yield the improved solvent resistance, thermal stability, electrical and dielectric properties, etc.
	Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766